                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 MGP ELECTRONICS, INC.,                           )
                                                  )
         Plaintiff,                               )
                                                  )
         v.                                       )    Case No. 1:19-cv-00483-HAB-SLC
                                                  )
 ELECTRONIC DESIGN & SALES, INC.,                 )
                                                  )
         Defendant.                               )

                                    OPINION AND ORDER

        Before the Court are a motion to stay this matter pending arbitration (ECF 3) and a

motion to compel arbitration of Defendant’s counterclaims and stay this matter (ECF 22), filed

by Plaintiff. Both motions have been fully briefed by the parties (see ECF 15, 16, 23, 25), and as

such are ripe for ruling. For the following reasons, the Court GRANTS Plaintiff’s motion to

compel arbitration and stay this matter (ECF 22) and terms Plaintiff’s initial motion to stay (ECF

3) as moot.

                                         A. Background

        Plaintiff initially filed this case on September 6, 2019, in the South Bend Division of the

Northern District of Indiana alleging breach of contract, violation of the Indiana Sales

Representative Commission Act, and unjust enrichment (“the contract claims”). (ECF 1). More

specifically, Plaintiff, a Michigan corporation, entered into a contract with Defendant, an Indiana

corporation, whereby Plaintiff was to act as Defendant’s “exclusive sub-representative” to sell

and promote its products in and around Detroit, Michigan. (Id.). Defendant allegedly breached

this contract by withholding sales commissions owed to Plaintiff and by terminating the contract

in bad faith. (Id.).
         Plaintiff, in its complaint and by separate motion (ECF 3), requested that the Court stay

the case pending an arbitration action it had initiated pursuant to an arbitration clause in the

contract. On September 26, 2019, Magistrate Judge Michael Gotsch ordered the case stayed,

after Defendant failed to respond to Plaintiff’s motion. (ECF 5). Magistrate Judge Gotsch,

however, subsequently vacated that order, after Defendant argued that it did not receive service

of the motion to stay until September 23, 2019. (ECF 12). Defendant also moved to dismiss the

case, or in the alternative, to transfer it to the Fort Wayne Division (ECF 8), and filed

counterclaims alleging state law defamation against Defendant (“the defamation counterclaims”)

(ECF 14). Defendant’s defamation counterclaims concern multiple instances in which Plaintiff’s

president allegedly contacted third parties, sometimes lying about his identity, to falsely accuse

Defendant’s president and vice president of misconduct and a lack of integrity in their trades,

professions, and business. (Id.). District Judge Jon DeGuilio subsequently granted the motion to

transfer (ECF 8), bringing the matter before this Court (ECF 17).

         In opposition to the motions to stay, Defendant contends that its defamation claims are

outside the scope of the contract’s arbitration agreement. (ECF 8 at 2; ECF 23 at 2, 4). As such,

it contends that the defamation counterclaims should continue in federal court, simultaneous with

the parties arbitrating the contract claims. (ECF 23 at 5). Plaintiff in turn contends that the

alleged defamation is related to the conduct arising from the contract, and as such falls within the

broad language of the contract’s arbitration agreement. (ECF 25 at 3; ECF 16 at 4 (“the parties’

contractual arbitration clause contains the broadest possible language and covers ‘[a]ny

controversy, claim, or dispute arising out of or relating to this [A]greement . . . whether arising

during or after the period of this Agreement . . . .’” (quoting ECF 1-1 ¶ 10)).1 Further, Plaintiff is


1
 Plaintiff attached the full agreement of the parties, including the relevant arbitration clause, to its Complaint. (See
ECF 1-1).

                                                            2
raising truth as an affirmative defense to the defamation claims, namely that Defendant did in

fact violate the parties’ contract and wrongfully withheld money owed to Plaintiff. (ECF 22 at 4-

5). As such, Plaintiff contends that allowing Defendant’s defamation claims to go forward in

Court would risk creating contrary and duplicative rulings between the Court and the arbitrator.

                                        B. Legal Standards

       Pursuant to the Federal Arbitration Act, “[a] written provision in . . . a contract

evidencing a transaction involving commerce to settle by arbitration a controversy . . . shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The Supreme Court has held that the phrase

“involving commerce” is the functional equivalent of “affecting commerce,” which “normally

signals Congress’ intent to exercise its Commerce Clause powers to the full.” Allied-Bruce

Terminix Cos., Inc. v. Dobson, 513 U.S. 265, 273-74 (1995).

       “It is well settled in both commercial and labor cases that whether parties have agreed to

submi[t] a particular dispute to arbitration is typically an issue for judicial determination.”

Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296 (2010) (alteration in original)

(citations and internal quotation marks omitted). In general, a court can only compel arbitration

where the parties entered into a validly formed agreement to do so. Id. at 297. “To determine

whether a contract’s arbitration clause applies to a given dispute, federal courts apply state-law

principles of contract formation.” Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir.

2012). “Once it is clear, however, that the parties have a contract that provides for arbitration of

some issues between them, any doubt concerning the scope of the arbitration clause is resolved

in favor of arbitration as a matter of federal law.” Id. (citations and internal quotation marks

omitted). Further, “where, as here, parties concede that they have agreed to arbitrate some



                                                  3
matters pursuant to an arbitration clause, the law’s permissive policies in respect to arbitration

counsel that any doubts concerning the scope of arbitral issues should be resolved in favor of

arbitration.” Granite Rock, 561 U.S. at 298 (citations and internal quotation marks omitted); see

also Int’l Bhd. of Elec. Workers, Local 21 v. Ill. Bell Tel. Co., 491 F.3d 685, 687-88 (7th Cir.

2007) (“[A]n order to arbitrate the particular grievance should not be denied unless it may be

said with positive assurance that the arbitration clause is not susceptible of an interpretation that

covers the asserted dispute.” (citation and internal quotation marks omitted)).

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also Tex. Indep.

Producers & Royalty Owners Ass’n v. EPA, 410 F.3d 964, 980 (7th Cir. 2005). Pursuant to the

Federal Arbitration Act, a district court must grant a requested stay pending arbitration where

two conditions are satisfied: “(1) the issue is one which is referable to arbitration under an

agreement in writing for such arbitration, and (2) the party applying for the stay is not in default

in proceeding with such arbitration.” C. Itoh & Co. (Am.) Inc. v. Jordan Int’l Co., 552 F.2d

1228, 1231 (7th Cir. 1977) (interpreting 9 U.S.C. § 3).

                                            C. Analysis

       Here, the parties agree that a valid arbitration agreement exists. (See ECF 15 at 1).

Further, there can be no doubt that the Federal Arbitration Act applies. The contract at issue

detailed a distribution agreement between Indiana and Michigan corporations for the sale and

distribution of commercially produced products. (See ECF 1-1). As such, the contract clearly

“involve[d] commerce.” 9 U.S.C. § 2. The only dispute is to the arbitration clause’s scope.

Defendant contends that because it is raising state law defamation claims that did not arise until



                                                  4
after the agreement was terminated, such disputes are sufficiently outside the scope of the

arbitration agreement. The Court disagrees.

        As mentioned, whether the parties have submitted a dispute to arbitration is a question of

interpretation reserved for the Court. See Granite Rock, 561 U.S. at 296. Further, because the

parties have submitted the contract claims to arbitration, there is a presumption in favor of

arbitration as to all claims. Id. Still more, by its plain text, the agreement applies to “[a]ny

controversy, claim or dispute arising out of or relating to this Agreement . . . whether arising

during or after the period of this Agreement, shall be settled by arbitration . . . .” (ECF 1-1 ¶ 10

(emphasis added)). “Similar types of arbitration provisions have been characterized as extremely

broad and capable of an expansive reach.” Kiefer Specialty Flooring, Inc. v. Tarkett, Inc., 174

F.3d 907, 909 (7th Cir. 1999) (finding that a tortious interference claim sufficiently arose from or

related to a distribution contract to fall under its arbitration agreement). Here, the alleged

defamation of Defendant’s president and vice president appears to have arisen from the parties’

business relationship, which in turn stems from the parties’ written contract. As such, the Court

finds that, given the expansive language used in the agreement, and the presumption in favor of

arbitration, Defendant’s defamation claims are subject to the arbitration agreement.

        Further, it appears that both parties are currently arbitrating the contract claims. (See

ECF 16 at 1; ECF 22 at 1). Thus, there is no claim that the moving party, Plaintiff, is in default

with respect to the arbitration. Accordingly, because the matter is subject to a written arbitration

agreement, and because the moving party is not in default in the underlying arbitration

proceeding, the Court must stay this matter pending arbitration. See C. Itoh & Co. (Am.) Inc.,

552 F.2d at 1231.




                                                   5
                                          D. Conclusion

        In conclusion, the Court finds that Defendant’s defamation counterclaims are subject to

the parties’ arbitration agreement. Therefore, Plaintiff’s motion to compel arbitration and stay

these proceedings (ECF 22) is GRANTED. Because the Court is granting Plaintiff’s second

motion to stay (ECF 22), Plaintiff’s initial motion to stay (ECF 3) is termed as MOOT.

Accordingly, this matter is stayed pending the resolution of the parties’ underlying arbitration.

The parties are ORDERED to file a joint status report with the Court within fourteen days

following the conclusion of the underlying arbitration.

       SO ORDERED.

       Entered this 24th day of January 2020.


                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                 6
